Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 03, 2021

The Court of Appeals hereby passes the following order:

A21A1303. COURTNEY EBO v. MATTHEW J. MCCOYD.

      Following an adverse ruling in magistrate court, Courtney Ebo filed a petition
for certiorari in superior court. The superior court dismissed the petition, and Ebo
filed a motion for new trial or judgment notwithstanding the verdict. The superior
court denied the motion, and Ebo filed this appeal. We, however, lack jurisdiction.
      Appeals from superior court decisions reviewing lower court decisions by
certiorari or de novo proceedings must be initiated by filing an application for
discretionary appeal. OCGA § 5-6-35 (a) (1), (b); Bullock v. Sand, 260 Ga. App. 874,
875 (581 SE2d 333) (2003). “Compliance with the discretionary appeals procedure
is jurisdictional.” Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471
SE2d 60) (1996). Ebo’s failure to follow the proper procedure deprives us of
jurisdiction over this direct appeal, which is hereby DISMISSED. See Bullock, 260
Ga. App. at 875.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/03/2021
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                     , Clerk.